Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 08/05/2022 is acknowledged.  The traversal is on the ground(s) that the subject matter of all species is sufficiently related that a thorough search for any of the species would encompass a search for the other species, thus there is no serious burden.  This is not found persuasive because the non-elected Species II comprises a clutch, which is in classification F02C7/36 with search text terms such as clutch or coupling. Species I does not require such terms because the shafts are not coupled together via a clutch or a coupling.  Thus, there is a search burden to examine both species.
The requirement is still deemed proper and is therefore made FINAL.
Claim 14, directed to the non-elected species II, thus is withdrawn from examination.
Claims 1-13 and 15-16 are examined on the merits hereinafter.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 7-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 ll. 2 and claim 9 ll. 3, reciting the term “approximately” is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The same claim language is recited in the instant specification page 2, first paragraph, which does not clarify the degree of tolerance for the term “approximate”, for example +/- 10%.
Claim 8 ll. 3, reciting “a rectifier” lacks a prior antecedent. It is unclear where the rectifier is positioned in the system of claim 8.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodhouse (EP 0975862 B1).
Regarding claim 1
	Woodhouse discloses an auxiliary power unit (subsystem 10 in Fig 4, Para 0017, details in Fig 3) for an aircraft (aircraft in Fig 4) comprising:
a gas turbine engine (Fig 3) comprising an engine core comprising a core compressor (57, Para 0018 middle) and core turbine (59, Para 0018 middle) coupled by a core shaft (22); 
a load spool (shaft 42, Para 0019) comprising a load compressor (40, Para 0019), a load turbine (38) and a permanent magnet electric machine (permanent magnet generator 72, Para 0019), each being coupled by a load shaft (42); 
wherein the load shaft (42) and core shaft (22) are configured to rotate independently of one another (LP turbine 59 coupled to shaft 22 and power turbine 38 coupled to shaft 42, are mounted on different shafts and operate at different speeds, Para 0020 bottom; this indicates that the shaft 22 and shaft 42 rotate independently of one another).
Regarding claim 2
	Woodhouse discloses an auxiliary power unit according to claim 1.
Woodhouse further discloses wherein the permanent magnet electric machine (72, Para 0019, Fig 3) is directly coupled to the load turbine (38) by the load shaft (shaft 42 directly couples generator 72 to turbine 38), such that the load turbine and electric machine rotate at the same speed (both are rotating at the same speed of the shaft 42).

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3-4 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodhouse in view of Anghel (EP 2733312 A2).
Regarding claim 3
	Woodhouse discloses an auxiliary power unit according to claim 1.
Woodhouse is silent on wherein the auxiliary power unit comprises a power electronics unit coupled to the electric machine.
	However, Anghel teaches an auxiliary power unit (Fig 7) comprising a power electronics unit (power controller 217 and DC bus 219, both construed as the power electronics unit, to power electrical components of the aircraft, Para 0025, Col 7 ll. 3-5) coupled to the electric machine (motor/generator 211, Para 0025, Col 7 ll. 8-10).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to couple the electric machine in Woodhouse with a power electronics unit, as suggested and taught by Anghel, to conveniently power electrical components of the aircraft as well as to provide flexibility in converting AC power generated by the motor/generator to compatible DC power for other components.
Regarding claim 4
	Woodhouse in view of Anghel discloses an auxiliary power unit according to claim 3.
Woodhouse in view of Anghel further discloses wherein the power electronics unit comprises a first AC to DC converter (Anghel teaches power controller 217 in Fig 7) configured to convert AC electrical power output from the electric machine to DC electrical power (211 generates AC power which is directed to the bi-directional power controller 217 where AC power is converted to DC power, Para 0025, col 7 ll. 5-15).
Regarding claim 15
	Woodhouse discloses an auxiliary power unit according to claim 1.
Woodhouse further discloses a main propulsive engine (main propulsion engines, Para 0001).
Woodhouse is silent on the main propulsive engine being a gas turbine engine.
However, Anghel teaches a gas turbine engine (Fig 1) to power an aircraft (Para 0002 top).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the main propulsive engine in Woodhouse to be a gas turbine engine, as suggested and taught by Anghel, because a gas turbine engine is known to efficiently provide forward thrust using both bypass air and exhaust gas mixture (Para 0018, Col 5 ll. 1-3).
Regarding claim 16
	Woodhouse discloses an auxiliary power unit according to claim 1.
Woodhouse further discloses the permanent magnet electric machine (generator 72 Fig 3), and load compressor (40 Fig 3) to provide compressed air to the aircraft (compressed air from the load compressor 40 flows into an environmental control system (ECS) 43, Para 0021 top).
Woodhouse is silent on providing electric power to the permanent magnet electric machine, to drive the electric machine as a motor, such that the electric machine drives the load compressor.
However, Anghel teaches an electric machine being a motor/generator (211 Fig 10) provided with electric power to drive the electric machine as a motor (211 receives electrical power and produce mechanical energy as a motor, Para 0021).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electric machine/generator 72 in Woodhouse to be a motor/generator, suggested and taught by Anghel, such that the motor/generator drives the load compressor to provide air to the ECS system, because this provides flexibility in operating the motor/generator in either motor or generator mode to accommodate for engine needs.

Claim(s) 5, 8-9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodhouse in view of Anghel, as applied to claim 4 above, and further in view of Finney (EP 2492451 A2).
Regarding claim 5
	Woodhouse in view of Anghel discloses an auxiliary power unit according to claim 4.
	Woodhouse in view of Anghel further discloses the first AC to DC converter is bi-directional (Anghel teaches the bi-directional power controller 217, Fig 7, Para 0025, col 7 ll. 5-15) to output power to the electric machine (power controller 217 directs power to electrical machine 211, Para 0023, Col 6 ll. 32-37).
Woodhouse in view of Anghel is silent on wherein the first AC to DC converter is configured to convert DC electrical power to AC electrical output.
	However, Finney teaches a power system for an aircraft comprising an AC/DC converter (79A Fig 2, Para 0015) being configured to convert DC electrical power to AC electrical output (AC emergency electrical load 78 can receive power from DC emergency power bus 76A via AC/DC converter 79A, Para 0015; this indicates that the converter 79A converts DC power from 76A to AC power to supply to 78).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the bi-directional AC to DC converter in Woodhouse in view of Anghel to be able to convert DC electrical power to AC electrical output, as suggested and taught by Finney, to provide flexibility in power conversion in a system that uses both AC and DC power. 
Regarding claim 8
	Woodhouse in view of Anghel discloses an auxiliary power unit according to claim 4.
	Woodhouse in view of Anghel further discloses to have DC electrical power output from a rectifier (power controller 217 where AC power is converted to output DC power, Para 0025, col 7 ll. 5-15)).
Woodhouse in view of Anghel is silent on wherein a first DC to AC converter is configured to convert DC electrical power output from the rectifier to AC electrical power.
	However, Finney teaches a power system for an aircraft comprising an AC/DC converter (79A Fig 2, Para 0015) being configured to convert DC electrical power to AC electrical output (AC emergency electrical load 78 can receive power from DC emergency power bus 76A via AC/DC converter 79A, Para 0015; this indicates that the converter 79A converts DC power from 76A to AC power to supply to 78).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to couple to the rectifier in Woodhouse in view of Anghel with a first DC to AC converter to convert DC electrical power to AC electrical output, as suggested and taught by Finney, to provide flexibility in power conversion in a system that uses both AC and DC power. 
Regarding claim 9
	Woodhouse in view of Anghel and Finney discloses an auxiliary power unit according to claim 8.
	Woodhouse in view of Anghel and Finney further discloses wherein the first DC to AC converter (Finney teaches DC-AC converter 79A in Fig 2) is configured to output AC electrical power at 115 Volts RMS (loads 78 can receive 115 volt three-phase, Para 0016; since loads 78 receives power from 79A, this indicates that the converter 79A outputs a 115 volt three-phase), and may be configured to output AC electrical power at approximately 400 Hz (“may be” is interpreted as capable of but not required, the DC to AC converter 79A in Finney is the same or similar as the claimed DC to AC converter, thus capable of outputting AC electrical power at about 400 Hz).
Regarding claim 10
Woodhouse in view of Anghel and Finney discloses an auxiliary power unit according to claim 8.
	Woodhouse in view of Anghel and Finney further discloses wherein the DC to AC converter is bi-directional, and is configured to convert AC electrical power to DC electrical power (Finney teaches DC emergency electrical loads 78A can receive electrical power from AC main power bus 60, Para 0015, this indicates that the converter 79A converts AC electrical power from 60 to DC electrical power to provide to 78A).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodhouse in view of Anghel, as applied to claim 4 above, and further in view of Gagne (US 20170074166 A1).
Regarding claim 6
	Woodhouse in view of Anghel discloses an auxiliary power unit according to claim 4.
	Woodhouse in view of Anghel further discloses the first AC to DC converter (Anghel teaches the power controller 217, Fig 7, Para 0025, col 7 ll. 5-15).
Woodhouse in view of Anghel is silent on a DC to DC voltage converter configured to convert DC voltage output from the first AC to DC converter to a different voltage.
However, Gagne teaches an electric machine (generator 70 in Fig 4) in an aircraft engine system (Fig 1) coupled to a DC to DC voltage converter (86 Fig 5) configured to convert DC voltage output to a different voltage (DC/DC converter 86 useful for converting voltage delivered from the work providing device to an acceptable voltage for use with the payload 54, Para 0028, this indicates that converter 86 converts an input DC voltage to a different output DC voltage that is acceptable/suitable for payload 54).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to couple to the first AC to DC converter, in Woodhouse in view of Anghel, with a DC to DC voltage converter configured to convert DC voltage output from the first AC to DC converter to a different voltage, as suggested and taught by Gagne, because this can readily convert the DC voltage to different output voltage compatible with other electrical systems on the aircraft. 
Regarding claim 7
	Woodhouse in view of Anghel and Gagne discloses an auxiliary power unit according to claim 6.
	Woodhouse in view of Anghel and Gagne is silent on wherein the voltage converter is configured to output DC power at approximately 24 Volts.
	However, since Gagne teaches the voltage converter configured to output DC power at an acceptable voltage for other payloads (Para 0028), it would have been obvious to one of ordinary skill in the art before the effective filing date to convert the output DC power to be approximately 24 volts, because where the general conditions of a claim are disclosed in the prior art (a DC to DC converter to convert a DC input voltage to a different DC output voltage suitable for usage in other electrical systems in an aircraft), it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodhouse in view of Perlak (US 20160369695 A1).
Regarding claim 11
	Woodhouse discloses an auxiliary power unit according to claim 1.
Woodhouse further discloses the core compressor comprising a centrifugal compressor (centrifugal compressor 57 in Fig 3) coupled to the core shaft (22).
Woodhouse is silent on the core compressor comprises an axial compressor section upstream of the centrifugal compressor, each coupled to the core shaft.
	However, Perlak teaches a compressor comprising an axial compressor section (axial compressor 24a, Fig 1, Para 0034) upstream of the centrifugal compressor (centrifugal compressor 24b).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the core compressor in Woodhouse an axial compressor section upstream of the centrifugal compressor, each coupled to the core shaft, as suggested and taught by Perlak, because all the claimed elements were known in the prior art (a core compressor having an axial section upstream of a centrifugal section coupled to a shaft) and one skilled in the art could have combined the elements (adding an axial section upstream of the centrifugal section) as claimed by known methods with no change in their respective functions (compressed the incoming airflow), and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodhouse in view of Roach (US 20190032557 A1).
Regarding claim 12
	Woodhouse discloses an auxiliary power unit according to claim 1.
	Woodhouse is silent on wherein the load compressor comprises variable inlet guide vanes.
	However, Roach teaches to add variable inlet guide vanes to a compressor (inlet guide vanes with variable positioning to optimize compressor efficiency, Para 0003).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the load compressor in Woodhouse variable inlet guide vanes, as suggested and taught by Roach, to optimize compressor efficiency. 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woodhouse in view of Young (US 4091613 A).
Regarding claim 13
	Woodhouse discloses an auxiliary power unit according to claim 1.
Woodhouse is silent on wherein the auxiliary gas turbine engine comprises an accessory drive coupled to the core shaft.
However, Young teaches a gas turbine engine (24, 26, 16 Fig 1) having a core shaft (14) and an accessory drive (gearbox 74 to drive hydraulic pumps 70, 72, Col 4 ll. 45-50) coupled to the core shaft (14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to couple to the core shaft in Woodhouse an accessory drive being a gearbox and hydraulic pumps, as suggested and taught by Young, in order to efficiently utilize the rotational power of the core shaft to drive important accessories for engine operation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vyas (US 10053030 B2) teaches an electrical system for gas turbine engines
Armstrong (US 10647438 B2) teaches engine starting system with controller
Redford (US 20200141327 A1) teaches an auxiliary power unit having a gearbox
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thuyhang N Nguyen/Examiner, Art Unit 3741